DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15, 20 – 23, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston et al (US 2014/0092650) in view of Moeller et al (US 9,377,009).
Alston et al discloses, regarding,
Claims 15, 33, an offshore wind farm, comprising: a plurality of wind turbine generator arrays (see Fig. 2A), each wind turbine generator array comprising: an array transformer (see Fig. 2A); and a plurality of wind turbine generators electrically connected to the array transformer, wherein the array transformer is with one of the wind turbine generators; and an offshore substation having a bus bar (see Fig. 1), wherein the array transformers of the plurality of wind turbine generator arrays are electrically connected to the bus bar, and wherein the bus bar is directly electrically connected to at least one of an export cable connected to an onshore substation (since the claim is in the alternative via the “or” statement, the limitation of the “export cable connected to an onshore substation does not need to be met by the prior art) or an High Voltage Direct Current (HVDC) converter (see Figs. 1, 2A, 2B).  It is noted that Alston et al shows a bus bar 108 of an offshore station 110 being directly electrically connected (since the power only flows between the bus bar 108 and the HVDC device) to a HVDC device 120a, 120b (see Fig. 1).

The method is disclose mutatis mutandis.

Alston et al discloses all of the limitations except for having a transformer co-located on a platform or support structure with one of the turbine generators.
Placing an electrical component on a platform of a turbine is well within the skill of someone having ordinary knowledge in the field.
For example, Moeller et al discloses, a wind farm array (see Fig. 4) in which a transformer 110 is co-located on a platform or support structure with one of the wind turbine generators (see Fig. 1).

Moeller et al further discloses, regarding,
Claim 20, one of the plurality of wind turbine generator arrays further comprises an earthing reactor 122 or an earthing transformer (see Fig. 3).  

Claim 21, the earthing reactor or earthing transformer is combined with the array transformer (see Fig. 1).  

Claim 22, the earthing reactor is designed and rated to wholly or partially compensate an array cable (see Fig. 1).  

Claim 23, the earthing reactor or earthing transformer is placed on a platform or support structure with one of the wind turbine generators of the wind turbine generator array (see Fig. 1).  


It would have been obvious before the effective filing date of the claimed invention to disclose the wind system/method as disclosed by Alston et al and to modify the invention per the limitations taught by Moeller et al for the purpose of improving the installation of transformers of a wind turbine.

Claims 26 – 29, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al and Moeller et al and further in view of Tunbjer (US 2015/0259050).
The combined wind farm/method discloses all of the elements above.  However, the combined wind farm/method does not disclose not the elements below.
On the other hand, Tunbjer discloses, regarding,
Claim 26, the offshore substation comprises a superstructure and a substructure (see Fig. 3).  

Claims 27, 34, the substructure comprises a monopile (see Fig. 3).  

Claim 28, the substructure comprises a jacket (see Fig. 3).  

Claims 29, 34, the substructure comprises a three-leg jacket (see Fig. 3).

It would have been obvious before the effective filing date of the claimed invention to disclose the combined wind system/method as disclosed above and to modify the invention per the limitations taught by Tunbjer for the purpose of making a durable and cost effective wind farm system.

Allowable Subject Matter
Claims 16 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 10/11/21 & 01/14/22 have been fully considered but they are not persuasive.
Regarding the remark pertaining to the Alston et al, claim 30 discloses very broadly that the “bus bar is directly electrically connected to at least one of an export cable or a HVDC converter”.
First of all, the words “electrically connected” imply that there is electrical energy flowing between the bus bar and a cable or a converter.  There are no components diverting or re-routing the flowing of energy between such components to a different component or location.  Thus, since the prior art discloses that electrical energy is flowing in between the bus bar and at least a cable/converter, it can be interpreted that such components are directly electrically connected to each other.  It is noted that Alston et al discloses that the electrical energy is not being diverted ore re-routed to another different component (e.g. energy storage) or location.
Moreover, claims 15, 33, disclose that the bus bar is directly electrically connected to at least one of an export cable or a HVDC device.  Alston et al discloses having a bus bar 4 being directly electrically connected to an export cable (see Fig 2A) and also shows a scenario in which the bus bar 108 is connected to a HVDC device 120a (see Fig. 1).  Since the claimed limitations have not define, in the claims, what is meant by being “directly electrically connected”, the broadest reasonable interpretation is being applied, that is, an export cable, can be a cable in which electrical energy directly flows between the bus bar and another cable or the HVDC device (see Figs 1, 2A).

The claim language is very broad, thus the Prior Art applies to the claims as disclosed.

Regarding the remark pertaining to claims 20 – 23, Moeller et al discloses the claimed limitations as broadly presented.  Moreover, in response to applicant's argument that Moeller is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Moeller et al is related to the electrical production of energy via wind turbines (see abstract).  Moreover, Moeller et al discloses that using a transformer would have been easily recognized by someone skilled in the art (offshore wind turbine systems and grid connected systems; see column 1, lines 18 – 24; 34 – 40).

Regarding the remarks pertaining to claims 26 – 29, 34, it was mentioned that Tunbjer et al fails to deal with electrical issues, cables, substations.  First of all, the base reference Alston et al teaches such features.  Tunbjer was cited to teach different claim features, as the ones disclosed in claims 26 – 29, 34.
Furthermore, in response to applicant’s argument that there is no implicit teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the base reference Alston et al and Tubjer are related to wind turbines, mores specifically, offshore wind turbines.  Such knowledge taught by both prior arts would have been easily recognized by someone having ordinary engineering skill in the field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

October 26, 2022